

114 S2812 RS: SBIR and STTR Reauthorization and Improvement Act of 2016
U.S. Senate
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 480114th CONGRESS2d SessionS. 2812IN THE SENATE OF THE UNITED STATESApril 18, 2016Mrs. Shaheen (for herself, Mr. Vitter, Mr. Markey, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipMay 24, 2016Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Small Business Act to reauthorize and improve the Small Business Innovation Research
			 Program and the Small Business Technology Transfer Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the SBIR and STTR Reauthorization and Improvement Act of 2016.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Reauthorization of programsSec. 101. Permanency of SBIR program and STTR program.TITLE II—Enhanced small business access to Federal innovation investmentsSec. 201. Allocation increases and transparency in base calculation.Sec. 202. Regular oversight of award amounts.TITLE III—Commercialization improvementsSec. 301. Permanency of the commercialization pilot program for civilian agencies.Sec. 302. Enforcement of national small business goal for Federal research and development.Sec. 303. Tracking rapid innovation fund awards in annual congressional report.Sec. 304. Intellectual property protection for technology development.Sec. 305. Annual GAO audit of compliance with commercialization goals.Sec. 306. Clarifying the Phase III preference.Sec. 307. Improvements to technical and business assistance.TITLE IV—Program diversification initiativesSec. 401. Regional SBIR State collaborative initiative pilot program.Sec. 402. Federal and State Technology Partnership Program.TITLE V—Oversight and simplification initiativesSec. 501. Data modernization summit.Sec. 502. Implementation of outstanding reauthorization provisions.Sec. 503. Strengthening of the requirement to shorten the application review and decision time.Sec. 504. Continued GAO oversight of allocation compliance and accuracy in funding base calculations.TITLE VI—Technical changesSec. 601. Uniform reference to the Department of Health and Human Services.Sec. 602. Flexibility for Phase II award invitations. IReauthorization of programs 101.Permanency of SBIR program and STTR program (a)SBIRSection 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended—
 (1)in the subsection heading, by striking Termination and inserting SBIR program authorization; and (2)by striking terminate on September 30, 2017 and inserting be in effect for each fiscal year.
 (b)STTRSection 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by striking through fiscal year 2017. IIEnhanced small business access to Federal innovation investments 201.Allocation increases and transparency in base calculation (a)SBIRSection 9(f) of the Small Business Act (15 U.S.C. 638(f)) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking expend and inserting obligate for expenditure;
 (B)in subparagraph (H), by striking and at the end; (C)in subparagraph (I), by striking and each fiscal year thereafter, and inserting a semicolon; and
 (D)by inserting after subparagraph (I) the following:  (J)for a Federal agency other than the Department of Defense—
 (i)not less than 3.5 percent of the extramural budget for research or research and development of the Federal agency in each of fiscal years 2018 and 2019;
 (ii)not less than 4 percent of such extramural in each of fiscal years 2020 and 2021;
 (iii)not less than 4.5 percent of such extramural in each of fiscal years 2022 and 2023;
 (iv)not less than 5 percent of such extramural in each of fiscal years 2024 and 2025;
 (v)not less than 5.5 percent of such extramural in each of fiscal years 2026 and 2027; and
 (vi)not less than 6 percent of such extramural in fiscal year 2028 and each fiscal year thereafter; and
 (K)for the Department of Defense— (i)not less than 2.5 percent of the budget for research and development of the Department of Defense in each of fiscal years 2018 and 2019;
 (ii)not less than 3 percent of such budget in each of fiscal years 2020 and 2021; (iii)not less than 3.5 percent of such budget in each of fiscal years 2022 and 2023;
 (iv)not less than 4 percent of such budget in each of fiscal years 2024 and 2025; (v)not less than 4.5 percent of such budget in each of fiscal years 2026 and 2027; and
 (vi)not less than 5 percent of such budget in fiscal year 2028 and each fiscal year thereafter,;
 (2)in paragraph (2)(B), by inserting (or for the Department of Defense, an amount of the budget for basic research of the Department of Defense) after research; and
 (3)in paragraph (4), by inserting (or for the Department of Defense an amount of the budget for research of the Department of Defense) after of the agency.
 (b)STTRSection 9(n)(1) of the Small Business Act (15 U.S.C. 638(n)(1)) is amended— (1)in subparagraph (A)—
 (A)by striking expend and inserting obligate for expenditure; and (B)by striking not less than the percentage of that extramural budget specified in subparagraph (B) and inserting for a Federal agency other than the Department of Defense, not less than the percentage of that extramural budget specified in subparagraph (B) and, for the Department of Defense, not less than the percentage of the budget for research and development of the Department of Defense specified in subparagraph (B); and
 (2)in subparagraph (B)— (A)in the matter preceding clause (i), by striking the extramural budget required to be expended by an agency and inserting the extramural budget, for a Federal agency other than the Department of Defense, and of the budget for research and development, for the Department of Defense, required to be obligated for expenditure with small business concerns;
 (B)in clause (iv), by striking and at the end; (C)in clause (v), by striking fiscal year 2016 and each fiscal year thereafter. and inserting each of fiscal years 2016 and 2017;; and
 (D)by adding at the end the following:  (vi)0.55 percent for each of fiscal years 2018 and 2019;
 (vii)0.65 percent for each of fiscal years 2020 and 2021; (viii)0.75 percent for each of fiscal years 2022 and 2023; and
 (ix)1 percent for fiscal year 2024 and each fiscal year thereafter.. 202.Regular oversight of award amounts (a)Elimination of automatic inflation adjustmentsSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended—
 (1)in paragraph (2)(D), by inserting through fiscal year 2016 after every year; and (2)by adding at the end the following:
						
 (4)2016 modifications for dollar value of awardsNot later than 120 days after the date of enactment of the SBIR and STTR Reauthorization and Improvement Act of 2016, the Administrator shall modify the policy directives issued under this subsection to— (A)eliminate the annual adjustments for inflation of the dollar value of awards described in paragraph (2)(D); and
 (B)clarify that Congress intends to review the dollar value of awards every 3 fiscal years.. (b)Sense of Congress regarding regular review of the award sizesIt is the sense of Congress that for fiscal year 2019, and every third fiscal year thereafter, Congress should evaluate whether the maximum award sizes under the Small Business Innovation Research Program under section 9 of the Small Business Act (15 U.S.C. 638) should be adjusted and, if so, take appropriate action to direct that such adjustments be made under the policy directives issued under subsection (j) of such section.
 (c)Clarification of sequential Phase II awardsSection 9(ff) of the Small Business Act (15 U.S.C. 638(ff)) is amended by adding at the end the following:
					
 (3)Clarification of sequential Phase II awardsThe head of a Federal agency shall ensure that any sequential Phase II award is made in accordance with the limitations on award sizes under subsection (aa)..
				IIICommercialization improvements
 301.Permanency of the commercialization pilot program for civilian agenciesSection 9(gg) of the Small Business Act (15 U.S.C. 638(gg)) is amended— (1)in the subsection heading, by striking Pilot Program and inserting Commercialization development awards;
 (2)by striking paragraphs (2), (7), and (8); (3)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (2), (3), (4), and (5), respectively;
 (4)by adding at the end the following:  (6)DefinitionsIn this subsection—
 (A)the term commercialization development program means a program established by a covered Federal agency under paragraph (1); and (B)the term covered Federal agency—
 (i)means a Federal agency participating in the SBIR program or the STTR program; and (ii)does not include the Department of Defense.; and
 (5)by striking pilot program each place it appears and inserting commercialization development program. 302.Enforcement of national small business goal for Federal research and developmentSection 9(h) of the Small Business Act (15 U.S.C. 638(h)) is amended by inserting , which may not be less than 10 percent for fiscal year 2018, and each fiscal year thereafter,  after shall establish goals.
 303.Tracking rapid innovation fund awards in annual congressional reportSection 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) is amended— (1)in subparagraph (F), by striking and at the end;
 (2)in subparagraph (G), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (H)information regarding awards under the Rapid Innovation Program under section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note), including—
 (i)the number and dollar amount of awards made under the Rapid Innovation Program to business concerns receiving an award under the SBIR program or the STTR program;
 (ii)the proportion of awards under the Rapid Innovation Program made to business concerns receiving an award under the SBIR program or the STTR program;
 (iii)the proportion of awards under the Rapid Innovation Program made to small business concerns; and (iv)a projection of the effect on the number of awards under the Rapid Innovation Program if amounts to carry out the program were made available as a fixed allocation of the amount appropriated to the Department of Defense for research, development, test, and evaluation, excluding amounts appropriated for the defense universities;.
 304.Intellectual property protection for technology developmentSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:
				
					(tt)Intellectual property protections
 (1)In generalSubject to paragraph (2)(B), the cost of seeking protection for intellectual property, including a trademark, copyright, or patent, that was created through work performed under an SBIR or STTR award is allowable as an indirect cost under that award.
						(2)Clarification of patent costs
 (A)In generalA Federal agency shall not directly or indirectly inhibit, through the policies, directives, or practices of the Federal agency, an otherwise eligible small business concern performing under an SBIR or STTR award from recovering patent costs incurred as requirements under that award, including—
 (i)the costs of preparing— (I)invention disclosures;
 (II)reports; and (III)other documents;
 (ii)the costs for searching the art to the extent necessary to make the invention disclosures; (iii)other costs in connection with the filing and prosecution of a United States patent application where title or royalty-free license is to be conveyed to the Federal Government; and
 (iv)general counseling services relating to patent matters, including advice on patent laws, regulations, clauses, and employee agreements.
 (B)Recovery limitationsAfter consultation with contracting or auditing authorities, the patent costs described in subparagraph (A) shall be allowable for technology developed under a—
 (i)Phase I award, as indirect costs in an amount not greater than $5,000; (ii)Phase II award, as indirect costs in an amount not greater than $15,000; and
 (iii)Phase III award in which the Federal Government has government purpose rights (as defined in section 227.7103–5 of title 48, Code of Federal Regulations)..
 305.Annual GAO audit of compliance with commercialization goalsSection 9(nn) of the Small Business Act (15 U.S.C. 638(nn)) is amended to read as follows:  (nn)Annual GAO report on Government compliance with goals, incentives, and Phase III preferenceNot later than 1 year after the date of enactment of the SBIR and STTR Reauthorization and Improvement Act of 2016, and every year thereafter until the date that is 5 years after the date of enactment of the SBIR and STTR Reauthorization and Improvement Act of 2016, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that—
 (1)discusses the status of the compliance of Federal agencies with the requirements or authorities established under—
 (A)subsection (h), relating to the establishment by certain Federal agencies of a goal for funding agreements for research and research and development with small business concerns;
 (B)subsection (y)(5)(A), relating to the requirement for the Department of Defense to establish goals for the transition of Phase III technologies in subcontracting plans;
 (C)subsection (y)(5)(B), relating to the requirement for the Department of Defense to establish procedures for a prime contractor to report the number and dollar amount of contracts with small business concerns for Phase III SBIR projects or STTR projects of the prime contractor; and
 (D)subsection (y)(6), relating to the requirement for the Department of Defense to set a goal to increase the number of Phase II SBIR and STTR contracts that transition into programs of record or fielded systems;
 (2)includes, for a Federal agency that is in compliance with a requirement described under paragraph (1), a description of how the Federal agency achieved compliance; and
 (3)includes a list, organized by Federal agency, of small business concerns that have asserted that— (A)technology of the small business concern was stolen by the Government or a prime contractor; or
 (B)the Federal agency solicited bids for a contract that was for work that derived from, extended, or completed efforts made under prior funding agreements under the SBIR program or STTR program..
 306.Clarifying the Phase III preferenceSection 9(r) of the Small Business Act (15 U.S.C. 638(r)) is amended— (1)by striking paragraph (4);
 (2)by redesignating paragraph (2) as paragraph (4), and transferring such paragraph to after paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)Phase III award direction for agencies and prime contractorsTo the greatest extent practicable, Federal agencies and Federal prime contractors shall issue Phase III awards relating to technology, including sole source awards and awards under the Defense Research and Development Rapid Innovation Program under section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note), to the SBIR and STTR award recipients that developed the technology..
 307.Improvements to technical and business assistanceSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended— (1)in the subsection heading, by inserting and business after technical;
 (2)in paragraph (1)— (A)in the matter preceding subparagraph (A)—
 (i)by inserting and business before assistance services; and (ii)by inserting assistance with product sales, intellectual property protections, market research, after technologies,; and
 (B)in subparagraph (D), by inserting , including intellectual property protections before the period at the end; and (3)in paragraph (3)—
 (A)in subparagraph (A), by striking $5,000 per year each place that term appears and inserting $6,500 per project; (B)in subparagraph (B), by striking $5,000 per year each place that term appears and inserting $15,000 per project;
 (C)in subparagraph (C), by inserting or business after technical; and (D)in subparagraph (D), by inserting or business after technical each place that term appears.
					IVProgram diversification initiatives
 401.Regional SBIR State collaborative initiative pilot programSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (mm)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by striking 2017 and inserting 2021; and (B)by adding at the end the following:
						
							(7)SBIR and STTR programs; FAST program
 (A)DefinitionIn this paragraph, the term covered Federal agency means a Federal agency that— (i)is required to conduct an SBIR program; and
 (ii)elects to use the funds allocated to the SBIR program of the Federal agency for the purposes described in paragraph (1).
 (B)RequirementEach covered Federal agency shall transfer an amount equal to 15 percent of the funds that are used for the purposes described in paragraph (1) to the Administration—
 (i)for the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (uu);
 (ii)for the Federal and State Technology Partnership Program established under section 34; and (iii)to support the Office of the Administration that administers the SBIR program and the STTR program, subject to agreement from other agencies about how the funds will be used, in carrying out those programs and the programs described in clauses (i) and (ii).
									(8)Pilot program
 (A)In generalOf amounts provided to the Administration under paragraph (7), not less than $5,000,000 shall be used to provide awards under the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (uu) for each fiscal year in which the program is in effect.
 (B)Disbursement flexibilityThe Administration may use any unused funds made available under subparagraph (A) as of April 1 of each fiscal year for awards to carry out clauses (ii) and (iii) of paragraph (7)(B) after providing written notice to—
 (i)the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate; and
 (ii)the Committee on Small Business and the Committee on Appropriations of the House of Representatives.; and
 (2)by adding after subsection (tt), as added by section 304 of this Act, the following:  (uu)Regional SBIR State collaborative initiative pilot program (1)DefinitionsIn this subsection—
 (A)the term eligible entity means— (i)a research institution; and
 (ii)a small business concern; (B)the term eligible State means—
 (i)a State that the Administrator determines is in the bottom half of States, based on the average number of annual SBIR program awards made to companies in the State for the preceding 3 years for which the Administration has applicable data; and
 (ii)an EPSCoR State that— (I)is a State described in clause (i); or
 (II)is— (aa)not a State described in clause (i); and
 (bb)invited to participate in a regional collaborative; (C)the term EPSCoR State means a State that participates in the Experimental Program to Stimulate Competitive Research of the National Science Foundation, as established under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g);
 (D)the term FAST program means the Federal and State Technology Partnership Program established under section 34; (E)the term pilot program means the Regional SBIR State Collaborative Initiative Pilot Program established under paragraph (2);
 (F)the term regional collaborative means a collaborative consisting of eligible entities that are located in not less than 3 eligible States; and
 (G)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (2)EstablishmentThe Administrator shall establish a pilot program, to be known as the Regional SBIR State Collaborative Initiative Pilot Program, under which the Administrator shall provide awards to regional collaboratives to address the needs of small business concerns in order to be more competitive in the proposal and selection process for awards under the SBIR program and the STTR program and to increase technology transfer and commercialization.
 (3)GoalsThe goals of the pilot program are— (A)to create regional collaboratives that allow eligible entities to work cooperatively to leverage resources to address the needs of small business concerns;
 (B)to grow SBIR program and STTR program cooperative research and development and commercialization through increased awards under those programs;
 (C)to increase the participation of States that have historically received a lower level of awards under the SBIR program and the STTR program;
 (D)to utilize the strengths and advantages of regional collaboratives to better leverage resources, best practices, and economies of scale in a region for the purpose of increasing awards and increasing the commercialization of the SBIR program and STTR projects;
 (E)to increase the competitiveness of the SBIR program and the STTR program; (F)to identify sources of outside funding for applicants for an award under the SBIR program or the STTR program, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs; and
 (G)to offer increased one-on-one engagements with companies and entrepreneurs for SBIR program and STTR program education, assistance, and successful outcomes.
								(4)Application
 (A)In generalA regional collaborative that desires to participate in the pilot program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (B)Inclusion of lead eligible entities and coordinatorA regional collaborative shall include in an application submitted under subparagraph (A)— (i)the name of each lead eligible entity from each eligible State in the regional collaborative, as designated under paragraph (5)(A); and
 (ii)the name of the coordinator for the regional collaborative, as designated under paragraph (6). (C)Avoidance of duplicationA regional collaborative shall include in an application submitted under subparagraph (A) an explanation as to how the activities of the regional collaborative under the pilot program would differ from other State and Federal outreach activities in each eligible State in the regional collaborative.
								(5)Lead eligible entity
 (A)In generalEach eligible State in a regional collaborative shall designate 1 eligible entity located in the eligible State to serve as the lead eligible entity for the eligible State.
 (B)Authorization by GovernorEach lead eligible entity designated under subparagraph (A) shall be authorized to act as the lead eligible entity by the Governor of the applicable eligible State.
 (C)ResponsibilitiesEach lead eligible entity designated under subparagraph (A) shall be responsible for administering the activities and program initiatives described in paragraph (7) in the applicable eligible State.
 (6)Regional collaborative coordinatorEach regional collaborative shall designate a coordinator from amongst the eligible entities located in the eligible States in the regional collaborative, who shall serve as the interface between the regional collaborative and the Administration with respect to measuring cross-State collaboration and program effectiveness and documenting best practices.
 (7)Use of FundsEach regional collaborative that is provided an award under the pilot program may, in each eligible State in which an eligible entity of the regional collaborative is located—
 (A)establish an initiative under which first-time applicants for an award under the SBIR program or the STTR program are reviewed by experienced, national experts in the United States, as determined by the lead eligible entity designated under paragraph (5)(A);
 (B)engage national mentors on a frequent basis to work directly with applicants for an award under the SBIR program or the STTR program, particularly during Phase II, to assist with the process of preparing and submitting a proposal;
 (C)create and make available an online mechanism to serve as a resource for applicants for an award under the SBIR program or the STTR program to identify and connect with Federal labs, prime government contractor companies, other industry partners, and regional industry cluster organizations;
 (D)conduct focused and concentrated outreach efforts to increase participation in the SBIR program and the STTR program by small business concerns owned and controlled by women, small business concerns owned and controlled by veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), and historically black colleges and universities;
 (E)administer a structured program of training and technical assistance— (i)to prepare applicants for an award under the SBIR program or the STTR program—
 (I)to compete more effectively for Phase I and Phase II awards; and (II)to develop and implement a successful commercialization plan;
 (ii)to assist eligible States focusing on transition and commercialization to win Phase III awards from public and private partners;
 (iii)to create more competitive proposals to increase awards from all Federal sources, with a focus on awards under the SBIR program and the STTR program; and
 (iv)to assist first-time applicants by providing small grants for proof of concept research; and (F)assist applicants for an award under the SBIR program or the STTR program to identify sources of outside funding, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs.
								(8)Award amount
 (A)In generalThe Administrator shall provide an award to each eligible State in which an eligible entity of a regional collaborative is located in an amount that is not more than $300,000 to carry out the activities described in paragraph (7).
								(B)Limitation
 (i)In generalAn eligible State may not receive an award under both the FAST program and the pilot program for the same year.
 (ii)Rule of constructionNothing in clause (i) shall be construed to prevent an eligible State from applying for an award under the FAST program and the pilot program for the same year.
 (9)Duration of awardAn award provided under the pilot program shall be for a period of not more than 1 year, and may be renewed by the Administrator for 1 additional year.
 (10)TerminationThe pilot program shall terminate on September 30, 2021. (11)ReportNot later than February 1, 2021, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the pilot program, which shall include—
 (A)an assessment of the pilot program and the effectiveness of the pilot program in meeting the goals described in paragraph (3);
 (B)an assessment of the best practices, including an analysis of how the pilot program compares to the FAST program and a single-State approach; and
 (C)recommendations as to whether any aspect of the pilot program should be extended or made permanent.. 402.Federal and State Technology Partnership ProgramSection 34 of the Small Business Act (15 U.S.C. 657d) is amended—
 (1)in subsection (h)— (A)in paragraph (1), by striking 2001 through 2005 and inserting 2017 through 2021; and
 (B)in paragraph (2), by striking fiscal years 2001 through 2005 and inserting each of fiscal years 2017 through 2021; and (2)in subsection (i), by striking September 30, 2005 and inserting September 30, 2021.
				VOversight and simplification initiatives
			501.Data modernization summit
 (a)DefinitionsIn this section— (1)the term Administration means the Small Business Administration;
 (2)the term Committee means the SBIR and STTR Interagency Policy Committee established under subsection (b); (3)the terms Federal agency, SBIR, and STTR have the meanings given such terms under section 9(e) of the Small Business Act (15 U.S.C. 638(e));
 (4)the term participating Federal agency means a Federal agency with an SBIR program or an STTR program; (5)the term phase means Phase I, Phase II, and Phase III, as those terms are defined under section 9(e) of the Small Business Act (15 U.S.C. 638(e)); and
 (6)the term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). (b)EstablishmentThere is established an interagency committee to be known as the SBIR and STTR Interagency Policy Committee.
 (c)MembershipThe Committee shall include— (1)2 representatives from each participating Federal agency, of which—
 (A)1 shall have expertise with respect to the SBIR program and STTR program of the Federal agency; and (B)1 shall have expertise with respect to the information technology systems of the Federal agency; and
 (2)2 representatives from the Administration, of which— (A)1 shall serve as chairperson of the Committee; and
 (B)1 shall be from the Information Technology Development Team of the Office of Investment and Innovation of the Administration.
 (d)DutiesThe Committee shall review the recommendations made in the report to Congress by the Office of Science and Technology of the Administration entitled SBIR/STTR TechNet Public & Government Databases, dated September 15, 2014, and the practices of participating Federal agencies to—
 (1)determine how to collect data on achievements by small business concerns in each phase of the SBIR program and the STTR program and ensure collection and dissemination of such data in a timely, efficient, and uniform manner;
 (2)establish a uniform baseline for metrics that support improving the solicitation, contracting, funding, and execution of program management in the SBIR program and the STTR program;
 (3)normalize formatting and database usage across participating Federal agencies; and (4)determine the feasibility of developing a common system across all participating Federal agencies and the paperwork requirements under such a common system.
 (e)ImplementationNot later than September 31, 2018, the Committee shall brief the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives on the solutions identified by the Committee under subsection (d) and resources needed to execute the solutions.
				502.Implementation of outstanding reauthorization provisions
 (a)In generalSection 9(mm) of the Small Business Act (15 U.S.C. 638(mm)), as amended by section 401(1) of this Act, is amended—
 (1)in paragraph (1), by striking paragraph (3) and inserting paragraphs (3) and (9); and (2)by adding at the end the following:
						
							(9)Suspension of funding
								(A)For Federal agencies
 (i)In generalFor fiscal years 2018 and 2019, any Federal agency that has not implemented each provision of law described in clause (ii)—
 (I)shall continue to provide amounts to the Administration in accordance with paragraph (7)(B); and (II)may not use any additional amounts as described in paragraph (1) until 30 days after the date on which the Federal agency submits to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives documentation demonstrating that the Federal agency has implemented and is in compliance with each provision of law described in clause (ii).
 (ii)ProvisionsThe provisions of law described in this subparagraph are the following: (I)Subsection (r)(4), relating to Phase III preferences.
 (II)Paragraphs (5) and (6) of subsection (y), relating to insertion goals. (III)Subsection (g)(4)(B), relating to shortening the decision time for SBIR awards.
 (IV)Subsection (o)(4)(B), relating to shortening the decision time for STTR awards. (V)Subsection (v), relating to reducing paperwork and compliance burdens.
 (B)For AdministrationFor fiscal years 2018 and 2019, if the Administration is not in compliance with subsection (b)(7), relating to annual reports to Congress, the Administration may not use amounts received under paragraph (7)(B) of this subsection for a purpose described in clause (iii) of such paragraph (7)(B)..
 (b)Clarification of reporting requirementSection 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) is amended in the matter preceding subparagraph (A), by striking not less than annually and inserting not later than February 1 of each year.
 503.Strengthening of the requirement to shorten the application review and decision timeSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (g)(4), by striking subparagraph (B) and inserting the following:
					
 (B)make a final decision on each proposal submitted under the SBIR program— (i)for the Department of Health and Human Services, not later than 1 year after the date on which the applicable solicitation closes, with a goal to reduce the review and decision time to less than 10 months by September 30, 2019;
 (ii)for the Department of Agriculture and the National Science Foundation, not later than 6 months after the date on which the applicable solicitation closes; or
 (iii)for any other Federal agency— (I)not later than 90 days after the date on which the applicable solicitation closes; or
 (II)if the Administrator authorizes an extension with respect to a solicitation, not later than 90 days after the date that would otherwise be applicable to the Federal agency under subclause (I);; and
 (2)in subsection (o)(4), by striking subparagraph (B) and inserting the following:  (B)make a final decision on each proposal submitted under the STTR program—
 (i)for the Department of Health and Human Services, not later than 1 year after the date on which the applicable solicitation closes, with a goal to reduce the review and decision time to less than 10 months by September 30, 2019;
 (ii)for the Department of Agriculture and the National Science Foundation, not later than 6 months after the date on which the applicable solicitation closes; or
 (iii)for any other Federal agency— (I)not later than 90 days after the date on which the applicable solicitation closes; or
 (II)if the Administrator authorizes an extension with respect to a solicitation, not later than 90 days after the date that would otherwise be applicable to the Federal agency under subclause (I);.
 504.Continued GAO oversight of allocation compliance and accuracy in funding base calculationsSection 5136(a) of the National Defense Authorization Act for Fiscal Year 2012 (15 U.S.C. 638 note) is amended—
 (1)in the matter preceding paragraph (1), by striking until the date that is 5 years after the date of enactment of this Act and inserting until the date on which the Comptroller General of the United States submits the report relating to fiscal year 2019;
 (2)in paragraph (1), by striking subparagraph (C) and inserting the following:  (C)assess whether the change in the base funding for the Department of Defense as required by subparagraphs (J) and (K) of section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1))—
 (i)improves transparency for determining whether the Department is complying with the allocation requirements;
 (ii)reduces the burden of calculating the allocations; and (iii)improves the compliance of the Department with the allocation requirements; and; and
 (3)in paragraph (2) by striking under subparagraph (B) and inserting under subparagraphs (B) and (C). VITechnical changes 601.Uniform reference to the Department of Health and Human ServicesSection 9 of the Small Business Act (15 U.S.C. 638) is amended—
 (1)in subsection (cc), by striking National Institutes of Health and inserting Department of Health and Human Services; and (2)in subsection (dd)(1)(A), by striking Director of the National Institutes of Health and inserting Secretary of Health and Human Services.
 602.Flexibility for Phase II award invitationsSection 9(e)(4)(B) of the Small Business Act (15 U.S.C. 638(e)(4)(B)) is amended in the matter preceding clause (i)—
 (1)by striking , which shall not include any invitation, pre-screening, or pre-selection process for eligibility for Phase II,; and
 (2)by inserting in which eligibility for an award shall not be based only on an invitation, pre-screening, or pre-selection process and before in which awards.
	
 1.Short titleThis Act may be cited as the SBIR and STTR Reauthorization and Improvement Act of 2016.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Reauthorization of programsSec. 101. Permanency of SBIR program and STTR program.TITLE II—Enhanced small business access to Federal innovation investmentsSec. 201. Allocation increases and transparency in base calculation.Sec. 202. Regular oversight of award amounts.TITLE III—Commercialization improvementsSec. 301. Permanency of the commercialization pilot program for civilian agencies.Sec. 302. Enforcement of national small business goal for Federal research and development.Sec. 303. Tracking rapid innovation fund awards in annual congressional report.Sec. 304. Intellectual property protection for technology development.Sec. 305. Annual GAO audit of compliance with commercialization goals.Sec. 306. Clarifying the Phase III preference.Sec. 307. Improvements to technical and business assistance.TITLE IV—Program diversification initiativesSec. 401. Regional SBIR State collaborative initiative pilot program.Sec. 402. Federal and State Technology Partnership Program.TITLE V—Oversight and simplification initiativesSec. 501. Data modernization summit.Sec. 502. Implementation of outstanding reauthorization provisions.Sec. 503. Strengthening of the requirement to shorten the application review and decision time.Sec. 504. Continued GAO oversight of allocation compliance and accuracy in funding base calculations.TITLE VI—Participation by women and minoritiesSec. 601. SBA coordination on increasing outreach for women and minority-owned businesses.Sec. 602. Federal agency outreach requirements for women and minority-owned businesses.Sec. 603. STTR policy directive modification.Sec. 604. Interagency SBIR/STTR Policy Committee.Sec. 605. Diversity and STEM workforce development pilot program.TITLE VII—Technical changesSec. 701. Uniform reference to the Department of Health and Human Services.Sec. 702. Flexibility for Phase II award invitations. IReauthorization of programs 101.Permanency of SBIR program and STTR program (a)SBIRSection 9(m) of the Small Business Act (15 U.S.C. 638(m)) is amended—
 (1)in the subsection heading, by striking Termination and inserting SBIR program authorization; and (2)by striking terminate on September 30, 2017 and inserting be in effect for each fiscal year.
 (b)STTRSection 9(n)(1)(A) of the Small Business Act (15 U.S.C. 638(n)(1)(A)) is amended by striking through fiscal year 2017. IIEnhanced small business access to Federal innovation investments 201.Allocation increases and transparency in base calculation (a)SBIRSection 9(f) of the Small Business Act (15 U.S.C. 638(f)) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking expend and inserting obligate for expenditure;
 (B)in subparagraph (H), by striking and at the end; (C)in subparagraph (I), by striking and each fiscal year thereafter, and inserting a semicolon; and
 (D)by inserting after subparagraph (I) the following:  (J)for a Federal agency other than the Department of Defense—
 (i)not less than 3.5 percent of the extramural budget for research or research and development of the Federal agency in each of fiscal years 2018 and 2019;
 (ii)not less than 4 percent of such extramural budget in each of fiscal years 2020 and 2021;
 (iii)not less than 4.5 percent of such extramural budget in each of fiscal years 2022 and 2023;
 (iv)not less than 5 percent of such extramural budget in each of fiscal years 2024 and 2025;
 (v)not less than 5.5 percent of such extramural budget in each of fiscal years 2026 and 2027; and
 (vi)not less than 6 percent of such extramural budget in fiscal year 2028 and each fiscal year thereafter; and
 (K)for the Department of Defense— (i)not less than 2.5 percent of the budget for research, development, test, and evaluation of the Department of Defense in each of fiscal years 2018 and 2019;
 (ii)not less than 3 percent of such budget in each of fiscal years 2020 and 2021; (iii)not less than 3.5 percent of such budget in each of fiscal years 2022 and 2023;
 (iv)not less than 4 percent of such budget in each of fiscal years 2024 and 2025; (v)not less than 4.5 percent of such budget in each of fiscal years 2026 and 2027; and
 (vi)not less than 5 percent of such budget in fiscal year 2028 and each fiscal year thereafter,;
 (2)in paragraph (2)(B), by inserting (or for the Department of Defense, an amount of the budget for basic research of the Department of Defense) after research; and
 (3)in paragraph (4), by inserting (or for the Department of Defense an amount of the budget for research, development, test, and evaluation of the Department of Defense) after of the agency.
 (b)STTRSection 9(n)(1) of the Small Business Act (15 U.S.C. 638(n)(1)) is amended— (1)in subparagraph (A)—
 (A)by striking expend and inserting obligate for expenditure; and (B)by striking not less than the percentage of that extramural budget specified in subparagraph (B) and inserting for a Federal agency other than the Department of Defense, not less than the percentage of that extramural budget specified in subparagraph (B) and, for the Department of Defense, not less than the percentage of the budget for research, development, test, and evaluation of the Department of Defense specified in subparagraph (B)
 (2)in subparagraph (B)— (A)in the matter preceding clause (i), by striking the extramural budget required to be expended by an agency and inserting the extramural budget, for a Federal agency other than the Department of Defense, and of the budget for research, development, test, and evaluation, for the Department of Defense, required to be obligated for expenditure with small business concerns;
 (B)in clause (iv), by striking and at the end; (C)in clause (v), by striking fiscal year 2016 and each fiscal year thereafter. and inserting each of fiscal years 2016 and 2017;; and
 (D)by adding at the end the following:  (vi)0.55 percent for each of fiscal years 2018 and 2019;
 (vii)0.65 percent for each of fiscal years 2020 and 2021; (viii)0.75 percent for each of fiscal years 2022 and 2023; and
 (ix)1 percent for fiscal year 2024 and each fiscal year thereafter.. 202.Regular oversight of award amounts (a)Elimination of automatic inflation adjustmentsSection 9(j) of the Small Business Act (15 U.S.C. 638(j)) is amended—
 (1)in paragraph (2)(D), by inserting through fiscal year 2016 after every year; and (2)by adding at the end the following:
						
 (4)2016 modifications for dollar value of awardsNot later than 120 days after the date of enactment of the SBIR and STTR Reauthorization and Improvement Act of 2016, the Administrator shall modify the policy directives issued under this subsection to— (A)eliminate the annual adjustments for inflation of the dollar value of awards described in paragraph (2)(D); and
 (B)clarify that Congress intends to review the dollar value of awards every 3 fiscal years.. (b)Sense of Congress regarding regular review of the award sizesIt is the sense of Congress that for fiscal year 2019, and every third fiscal year thereafter, Congress should evaluate whether the maximum award sizes under the Small Business Innovation Research Program and the Small Business Technology Transfer Program under section 9 of the Small Business Act (15 U.S.C. 638) should be adjusted and, if so, take appropriate action to direct that such adjustments be made under the policy directives issued under subsection (j) of such section.
 (c)Clarification of sequential Phase II awardsSection 9(ff) of the Small Business Act (15 U.S.C. 638(ff)) is amended by adding at the end the following:
					
 (3)Clarification of sequential Phase II awardsThe head of a Federal agency shall ensure that any sequential Phase II award is made in accordance with the limitations on award sizes under subsection (aa).
 (4)Cross-agency sequential Phase II awardsA small business concern that receives a sequential Phase II SBIR or Phase II STTR award for a project from a Federal agency is eligible to receive an additional sequential Phase II award that continues work on that project from another Federal agency..
				IIICommercialization improvements
 301.Permanency of the commercialization pilot program for civilian agenciesSection 9(gg) of the Small Business Act (15 U.S.C. 638(gg)) is amended— (1)in the subsection heading, by striking Pilot Program and inserting Commercialization development awards;
 (2)by striking paragraphs (2), (7), and (8); (3)by redesignating paragraphs (3), (4), (5), and (6) as paragraphs (2), (3), (4), and (5), respectively;
 (4)by adding at the end the following:  (6)DefinitionsIn this subsection—
 (A)the term commercialization development program means a program established by a covered Federal agency under paragraph (1); and (B)the term covered Federal agency—
 (i)means a Federal agency participating in the SBIR program or the STTR program; and (ii)does not include the Department of Defense.; and
 (5)by striking pilot program each place it appears and inserting commercialization development program. 302.Enforcement of national small business goal for Federal research and developmentSection 9(h) of the Small Business Act (15 U.S.C. 638 (h)) is amended by inserting , which may not be less than 10 percent for fiscal year 2018, and each fiscal year thereafter,  after shall establish goals.
 303.Tracking rapid innovation fund awards in annual congressional reportSection 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) is amended— (1)in subparagraph (F), by striking and at the end;
 (2)in subparagraph (G), adding and at the end; and (3)by adding at the end the following:
					
 (H)information regarding awards under the Rapid Innovation Program under section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note), including—
 (i)the number and dollar amount of awards made under the Rapid Innovation Program to business concerns receiving an award under the SBIR program or the STTR program;
 (ii)the proportion of awards under the Rapid Innovation Program made to business concerns receiving an award under the SBIR program or the STTR program;
 (iii)the proportion of awards under the Rapid Innovation Program made to small business concerns; and (iv)a projection of the effect on the number of awards under the Rapid Innovation Program if amounts to carry out the program were made available as a fixed allocation of the amount appropriated to the Department of Defense for research, development, test, and evaluation, excluding amounts appropriated for the defense universities;.
 304.Intellectual property protection for technology developmentSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following:
				
					(tt)Intellectual property protections
 (1)In generalSubject to paragraph (2)(B), the cost of seeking protection for intellectual property, including a trademark, copyright, or patent, that was created through work performed under an SBIR or STTR award is allowable as an indirect cost under that award.
						(2)Clarification of patent costs
 (A)In generalA Federal agency shall not directly or indirectly inhibit, through the policies, directives, or practices of the Federal agency, an otherwise eligible small business concern performing under an SBIR or STTR award from recovering patent costs incurred as requirements under that award, including—
 (i)the costs of preparing— (I)invention disclosures;
 (II)reports; and (III)other documents;
 (ii)the costs for searching the art to the extent necessary to make the invention disclosures; (iii)other costs in connection with the filing and prosecution of a United States patent application where title or royalty-free license is to be conveyed to the Federal Government; and
 (iv)general counseling services relating to patent matters, including advice on patent laws, regulations, clauses, and employee agreements.
 (B)Recovery limitationsAfter consultation with contracting or auditing authorities, the patent costs described in subparagraph (A) shall be allowable for technology developed under a—
 (i)Phase I award, as indirect costs in an amount not greater than $5,000; (ii)Phase II award, as indirect costs in an amount not greater than $15,000; and
 (iii)Phase III award in which the Federal Government has government purpose rights (as defined in section 227.7103-5 of title 48, Code of Federal Regulations)..
 305.Annual GAO audit of compliance with commercialization goalsSection 9(nn) of the Small Business Act (15 U.S.C. 638(nn)) is amended to read as follows:  (nn)Annual GAO report on Government compliance with goals, incentives, and Phase III preferenceNot later than 1 year after the date of enactment of the SBIR and STTR Reauthorization and Improvement Act of 2016, and every year thereafter until the date that is 5 years after the date of enactment of the SBIR and STTR Reauthorization and Improvement Act of 2016, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that—
 (1)discusses the status of the compliance of Federal agencies with the requirements or authorities established under—
 (A)subsection (h), relating to the establishment by certain Federal agencies of a goal for funding agreements for research and research and development with small business concerns;
 (B)subsection (y)(5)(A), relating to the requirement for the Department of Defense to establish goals for the transition of Phase III technologies in subcontracting plans;
 (C)subsection (y)(5)(B), relating to the requirement for the Department of Defense to establish procedures for a prime contractor to report the number and dollar amount of contracts with small business concerns for Phase III SBIR projects or STTR projects of the prime contractor; and
 (D)subsection (y)(6), relating to the requirement for the Department of Defense to set a goal to increase the number of Phase II SBIR and STTR contracts that transition into programs of record or fielded systems;
 (2)includes, for a Federal agency that is in compliance with a requirement described under paragraph (1), a description of how the Federal agency achieved compliance; and
 (3)includes a list, organized by Federal agency, of small business concerns that have asserted that— (A)the Government or prime contractor—
 (i)did not protect the intellectual property of the small business concern in accordance with data rights under the SBIR or STTR award; or
 (ii)issued a Phase III SBIR or STTR award conditional on relinquishing data rights; (B)the Federal agency solicited bids for a contract, or provided funding to an entity other than the small business concern receiving the SBIR or STTR award, that was for work that derived from, extended, or completed efforts made under prior funding agreements under the SBIR program or STTR program;
 (C)the Government or prime contractor did not comply with the SBIR and STTR policy directives and the small business concern filed a comment or complaint to the Office of the National Ombudsman or appealed to the Administrator for intervention; or
 (D)the Federal agency did not comply with subsection (g)(12) or (o)(16) requiring timely notice to the Administrator of any case or controversy before any Federal judicial or administrative tribunal concerning the SBIR program or the STTR program of the Federal agency..
 306.Clarifying the Phase III preferenceSection 9(r) of the Small Business Act (15 U.S.C. 638(r)) is amended— (1)by striking paragraph (4);
 (2)by redesignating paragraph (2) as paragraph (4), and transferring such paragraph to after paragraph (3); and
 (3)by inserting after paragraph (1) the following:  (2)Phase III award direction for agencies and prime contractorsTo the greatest extent practicable, Federal agencies and Federal prime contractors shall issue Phase III awards relating to technology, including sole source awards and awards under the Defense Research and Development Rapid Innovation Program under section 1073 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4366; 10 U.S.C. 2359 note), to the SBIR and STTR award recipients that developed the technology..
 307.Improvements to technical and business assistanceSection 9(q) of the Small Business Act (15 U.S.C. 638(q)) is amended— (1)in the subsection heading, by inserting and business after technical;
 (2)in paragraph (1)— (A)in the matter preceding subparagraph (A)—
 (i)by striking a vendor selected under paragraph (2) and inserting 1 or more vendors selected under paragraph (2)(A); (ii)by inserting and business before assistance services; and
 (iii)by inserting assistance with product sales, intellectual property protections, market research, market validation, and development of regulatory plans and manufacturing plans, after technologies,; and
 (B)in subparagraph (D), by inserting , including intellectual property protections before the period at the end; (3)in paragraph (2)—
 (A)by striking Each agency may select a vendor to assist small business concerns to meet and inserting the following:  (A)In generalEach agency may select 1 or more vendors from which small business concerns may obtain assistance in meeting; and
 (B)by adding at the end the following:  (B)Selection by small business concernA small business concern may, by contract or otherwise, select 1 or more vendors to assist the small business concern in meeting the goals listed in paragraph (1).; and
 (4)in paragraph (3)— (A)by inserting (A) after paragraph (2) each place it appears;
 (B)in subparagraph (A), by striking $5,000 per year each place it appears and inserting $6,500 per project; (C)in subparagraph (B)—
 (i)by striking $5,000 per year each place it appears and inserting $35,000 per project; and (ii)in clause (ii), by striking which shall be in addition to the amount of the recipient's award and inserting which may, as determined appropriate by the head of the Federal agency, be included as part of the recipient's award or be in addition to the amount of the recipient's award;
 (D)in subparagraph (C)— (i)by inserting or business after technical;
 (ii)by striking the vendor and inserting a vendor; and (iii)by adding at the end the following: Business-related services aimed at improving the commercialization success of a small business concern may be obtained from an entity, such as a public or private organization or an agency of or other entity established or funded by a State that facilitates or accelerates the commercialization of technologies or assists in the creation and growth of private enterprises that are commercializing technology.;
 (E)in subparagraph (D)— (i)by inserting or business after technical each place it appears; and
 (ii)in clause (i)— (I)by striking the vendor and inserting 1 or more vendors; and
 (II)by striking provides and inserting provide; and (F)by adding at the end the following:
						
 (E)Multiple award recipientsThe Administrator shall establish a limit on the amount of technical and business assistance services that may be received or purchased under subparagraph (B) by small business concerns with respect to multiple Phase II SBIR or STTR awards for a fiscal year..
					IVProgram diversification initiatives
 401.Regional SBIR State collaborative initiative pilot programSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (mm)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking 2017 and inserting 2021;
 (ii)in subparagraph (I), by striking and at the end; (iii)in subparagraph (J), by striking the period and inserting ; and; and
 (iv)by adding at the end the following:  (K)funding for improvements that increase commonality across data systems, reduce redundancy, and improve data oversight and accuracy.; and
 (B)by adding at the end the following:  (7)SBIR and STTR programs; FAST program (A)DefinitionIn this paragraph, the term covered Federal agency means a Federal agency that—
 (i)is required to conduct an SBIR program; and (ii)elects to use the funds allocated to the SBIR program of the Federal agency for the purposes described in paragraph (1).
 (B)RequirementEach covered Federal agency shall transfer an amount equal to 15 percent of the funds that are used for the purposes described in paragraph (1) to the Administration—
 (i)for the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (uu);
 (ii)for the Federal and State Technology Partnership Program established under section 34; and (iii)to support the Office of the Administration that administers the SBIR program and the STTR program, subject to agreement from other agencies about how the funds will be used, in carrying out those programs and the programs described in clauses (i) and (ii).
									(8)Pilot program
 (A)In generalOf amounts provided to the Administration under paragraph (7), not less than $5,000,000 shall be used to provide awards under the Regional SBIR State Collaborative Initiative Pilot Program established under subsection (uu) for each fiscal year in which the program is in effect.
 (B)Disbursement flexibilityThe Administration may use any unused funds made available under subparagraph (A) as of April 1 of each fiscal year for awards to carry out clauses (ii) and (iii) of paragraph (7)(B) after providing written notice to—
 (i)the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate; and
 (ii)the Committee on Small Business and the Committee on Appropriations of the House of Representatives.; and
 (2)by adding after subsection (tt), as added by section 304 of this Act, the following:  (uu)Regional SBIR State collaborative initiative pilot program (1)DefinitionsIn this subsection—
 (A)the term eligible entity means— (i)a research institution; and
 (ii)a small business concern; (B)the term eligible State means—
 (i)a State that the Administrator determines is in the bottom half of States, based on the average number of annual SBIR program awards made to companies in the State for the preceding 3 years for which the Administration has applicable data; and
 (ii)an EPSCoR State that— (I)is a State described in clause (i); or
 (II)is— (aa)not a State described in clause (i); and
 (bb)invited to participate in a regional collaborative; (C)the term EPSCoR State means a State that participates in the Experimental Program to Stimulate Competitive Research of the National Science Foundation, as established under section 113 of the National Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g);
 (D)the term FAST program means the Federal and State Technology Partnership Program established under section 34; (E)the term pilot program means the Regional SBIR State Collaborative Initiative Pilot Program established under paragraph (2);
 (F)the term regional collaborative means a collaborative consisting of eligible entities that are located in not less than 3 eligible States; and
 (G)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 (2)EstablishmentThe Administrator shall establish a pilot program, to be known as the Regional SBIR State Collaborative Initiative Pilot Program, under which the Administrator shall provide awards to regional collaboratives to address the needs of small business concerns in order to be more competitive in the proposal and selection process for awards under the SBIR program and the STTR program and to increase technology transfer and commercialization.
 (3)GoalsThe goals of the pilot program are— (A)to create regional collaboratives that allow eligible entities to work cooperatively to leverage resources to address the needs of small business concerns;
 (B)to grow SBIR program and STTR program cooperative research and development and commercialization through increased awards under those programs;
 (C)to increase the participation of States that have historically received a lower level of awards under the SBIR program and the STTR program;
 (D)to utilize the strengths and advantages of regional collaboratives to better leverage resources, best practices, and economies of scale in a region for the purpose of increasing awards and increasing the commercialization of the SBIR program and STTR projects;
 (E)to increase the competitiveness of the SBIR program and the STTR program; (F)to identify sources of outside funding for applicants for an award under the SBIR program or the STTR program, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs; and
 (G)to offer increased one-on-one engagements with companies and entrepreneurs for SBIR program and STTR program education, assistance, and successful outcomes.
								(4)Application
 (A)In generalA regional collaborative that desires to participate in the pilot program shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.
 (B)Inclusion of lead eligible entities and coordinatorA regional collaborative shall include in an application submitted under subparagraph (A)— (i)the name of each lead eligible entity from each eligible State in the regional collaborative, as designated under paragraph (5)(A); and
 (ii)the name of the coordinator for the regional collaborative, as designated under paragraph (6). (C)Avoidance of duplicationA regional collaborative shall include in an application submitted under subparagraph (A) an explanation as to how the activities of the regional collaborative under the pilot program would differ from other State and Federal outreach activities in each eligible State in the regional collaborative.
								(5)Lead eligible entity
 (A)In generalEach eligible State in a regional collaborative shall designate 1 eligible entity located in the eligible State to serve as the lead eligible entity for the eligible State.
 (B)Authorization by GovernorEach lead eligible entity designated under subparagraph (A) shall be authorized to act as the lead eligible entity by the Governor of the applicable eligible State.
 (C)ResponsibilitiesEach lead eligible entity designated under subparagraph (A) shall be responsible for administering the activities and program initiatives described in paragraph (7) in the applicable eligible State.
 (6)Regional collaborative coordinatorEach regional collaborative shall designate a coordinator from amongst the eligible entities located in the eligible States in the regional collaborative, who shall serve as the interface between the regional collaborative and the Administration with respect to measuring cross-State collaboration and program effectiveness and documenting best practices.
 (7)Use of FundsEach regional collaborative that is provided an award under the pilot program may, in each eligible State in which an eligible entity of the regional collaborative is located—
 (A)establish an initiative under which first-time applicants for an award under the SBIR program or the STTR program are reviewed by experienced, national experts in the United States, as determined by the lead eligible entity designated under paragraph (5)(A);
 (B)engage national mentors on a frequent basis to work directly with applicants for an award under the SBIR program or the STTR program, particularly during Phase II, to assist with the process of preparing and submitting a proposal;
 (C)create and make available an online mechanism to serve as a resource for applicants for an award under the SBIR program or the STTR program to identify and connect with Federal labs, prime government contractor companies, other industry partners, and regional industry cluster organizations;
 (D)conduct focused and concentrated outreach efforts to increase participation in the SBIR program and the STTR program by small business concerns owned and controlled by women, small business concerns owned and controlled by veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), and historically black colleges and universities;
 (E)administer a structured program of training and technical assistance— (i)to prepare applicants for an award under the SBIR program or the STTR program—
 (I)to compete more effectively for Phase I and Phase II awards; and (II)to develop and implement a successful commercialization plan;
 (ii)to assist eligible States focusing on transition and commercialization to win Phase III awards from public and private partners;
 (iii)to create more competitive proposals to increase awards from all Federal sources, with a focus on awards under the SBIR program and the STTR program; and
 (iv)to assist first-time applicants by providing small grants for proof of concept research; and (F)assist applicants for an award under the SBIR program or the STTR program to identify sources of outside funding, including venture capitalists, angel investor groups, private industry, crowd funding, and special loan programs.
								(8)Award amount
 (A)In generalThe Administrator shall provide an award to each eligible State in which an eligible entity of a regional collaborative is located in an amount that is not more than $300,000 to carry out the activities described in paragraph (7).
								(B)Limitation
 (i)In generalAn eligible State may not receive an award under both the FAST program and the pilot program for the same year.
 (ii)Rule of constructionNothing in clause (i) shall be construed to prevent an eligible State from applying for an award under the FAST program and the pilot program for the same year.
 (9)Duration of awardAn award provided under the pilot program shall be for a period of not more than 1 year, and may be renewed by the Administrator for 1 additional year.
 (10)TerminationThe pilot program shall terminate on September 30, 2021. (11)ReportNot later than February 1, 2021, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the pilot program, which shall include—
 (A)an assessment of the pilot program and the effectiveness of the pilot program in meeting the goals described in paragraph (3);
 (B)an assessment of the best practices, including an analysis of how the pilot program compares to the FAST program and a single-State approach; and
 (C)recommendations as to whether any aspect of the pilot program should be extended or made permanent.. 402.Federal and State Technology Partnership ProgramSection 34 of the Small Business Act (15 U.S.C. 657d) is amended—
 (1)in subsection (h)— (A)in paragraph (1), by striking 2001 through 2005 and inserting 2017 through 2021; and
 (B)in paragraph (2), by striking fiscal years 2001 through 2005 and inserting each of fiscal years 2017 through 2021; and (2)in subsection (i), by striking September 30, 2005 and inserting September 30, 2021.
				VOversight and simplification initiatives
			501.Data modernization summit
 (a)DefinitionsIn this section— (1)the term Administration means the Small Business Administration;
 (2)the term Committee means the SBIR and STTR Interagency Policy Committee established under subsection (b); (3)the terms Federal agency, SBIR, and STTR have the meanings given such terms under section 9(e) of the Small Business Act (15 U.S.C. 638(e));
 (4)the term participating Federal agency means a Federal agency with an SBIR program or an STTR program; (5)the term phase means Phase I, Phase II, and Phase III, as those terms are defined under section 9(e) of the Small Business Act (15 U.S.C. 638(e)); and
 (6)the term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). (b)EstablishmentThere is established an interagency committee to be known as the SBIR and STTR Interagency Policy Committee.
 (c)MembershipThe Committee shall include— (1)2 representatives from each participating Federal agency, of which—
 (A)1 shall have expertise with respect to the SBIR program and STTR program of the Federal agency; and (B)1 shall have expertise with respect to the information technology systems of the Federal agency; and
 (2)2 representatives from the Administration, of which— (A)1 shall serve as chairperson of the Committee; and
 (B)1 shall be from the Information Technology Development Team of the Office of Investment and Innovation of the Administration.
 (d)DutiesThe Committee shall review the recommendations made in the report to Congress by the Office of Science and Technology of the Administration entitled SBIR/STTR TechNet Public & Government Databases, dated September 15, 2014, and the practices of participating Federal agencies to—
 (1)determine how to collect data on achievements by small business concerns in each phase of the SBIR program and the STTR program and ensure collection and dissemination of such data in a timely, efficient, and uniform manner;
 (2)establish a uniform baseline for metrics that support improving the solicitation, contracting, funding, and execution of program management in the SBIR program and the STTR program;
 (3)normalize formatting and database usage across participating Federal agencies; and (4)determine the feasibility of developing a common system across all participating Federal agencies and the paperwork requirements under such a common system.
 (e)ImplementationNot later than September 31, 2018, the Committee shall brief the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives on the solutions identified by the Committee under subsection (d) and resources needed to execute the solutions.
				502.Implementation of outstanding reauthorization provisions
 (a)In generalSection 9(mm) of the Small Business Act (15 U.S.C. 638(mm)), as amended by section 401(1) of this Act, is amended—
 (1)in paragraph (1), by striking paragraph (3) and inserting paragraphs (3) and (9); and (2)by adding at the end the following:
						
							(9)Suspension of funding
								(A)For Federal agencies
 (i)In generalFor fiscal years 2018 and 2019, any Federal agency that has not implemented each provision of law described in clause (ii)—
 (I)shall continue to provide amounts to the Administration in accordance with paragraph (7)(B); and (II)may not use any additional amounts as described in paragraph (1) until 30 days after the date on which the Federal agency submits to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives documentation demonstrating that the Federal agency has implemented and is in compliance with each provision of law described in clause (ii).
 (ii)ProvisionsThe provisions of law described in this subparagraph are the following: (I)Subsection (r)(4), relating to Phase III preferences.
 (II)Paragraphs (5) and (6) of subsection (y), relating to insertion goals. (III)Subsection (g)(4)(B), relating to shortening the decision time for SBIR awards.
 (IV)Subsection (o)(4)(B), relating to shortening the decision time for STTR awards. (V)Subsection (v), relating to reducing paperwork and compliance burdens.
 (B)For AdministrationFor fiscal years 2018 and 2019, if the Administration is not in compliance with subsection (b)(7), relating to annual reports to Congress, the Administration may not use amounts received under paragraph (7)(B) of this subsection for a purpose described in clause (iii) of such paragraph (7)(B)..
 (b)Clarification of reporting requirementSection 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) is amended in the matter preceding subparagraph (A), by striking not less than annually and inserting not later than December 31 of each year.
 503.Strengthening of the requirement to shorten the application review and decision timeSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (g)(4), by striking subparagraph (B) and inserting the following:
					
 (B)make a final decision on each proposal submitted under the SBIR program— (i)for the Department of Health and Human Services, not later than 1 year after the date on which the applicable solicitation closes, with a goal to reduce the review and decision time to less than 10 months by September 30, 2019;
 (ii)for the Department of Agriculture and the National Science Foundation, not later than 6 months after the date on which the applicable solicitation closes; or
 (iii)for any other Federal agency— (I)not later than 90 days after the date on which the applicable solicitation closes; or
 (II)if the Administrator authorizes an extension with respect to a solicitation, not later than 90 days after the date that would otherwise be applicable to the Federal agency under subclause (I);; and
 (2)in subsection (o)(4), by striking subparagraph (B) and inserting the following:  (B)make a final decision on each proposal submitted under the STTR program—
 (i)for the Department of Health and Human Services, not later than 1 year after the date on which the applicable solicitation closes, with a goal to reduce the review and decision time to less than 10 months by September 30, 2019;
 (ii)for the Department of Agriculture and the National Science Foundation, not later than 6 months after the date on which the applicable solicitation closes; or
 (iii)for any other Federal agency— (I)not later than 90 days after the date on which the applicable solicitation closes; or
 (II)if the Administrator authorizes an extension with respect to a solicitation, not later than 90 days after the date that would otherwise be applicable to the Federal agency under subclause (I);.
 504.Continued GAO oversight of allocation compliance and accuracy in funding base calculationsSection 5136(a) of the National Defense Authorization Act for Fiscal Year 2012 (15 U.S.C. 638 note) is amended—
 (1)in the matter preceding paragraph (1), by striking until the date that is 5 years after the date of enactment of this Act and insert until the date on which the Comptroller General of the United States submits the report relating to fiscal year 2019;
 (2)in paragraph (1), by striking subparagraph (C) and inserting the following:  (C)assess whether the change in the base funding for the Department of Defense as required by subparagraphs (J) and (K) of section 9(f)(1) of the Small Business Act (15 U.S.C. 638(f)(1)—
 (i)improves transparency for determining whether the Department is complying with the allocation requirements;
 (ii)reduces the burden of calculating the allocations; and (iii)improves the compliance of the Department with the allocation requirements; and; and
 (3)in paragraph (2) by striking under subparagraph (B) and inserting under subparagraphs (B) and (C). VIParticipation by women and minorities 601.SBA coordination on increasing outreach for women and minority-owned businessesSection 9(b) of the Small Business Act (15 U.S.C. 638(b)) is amended—
 (1)in paragraph (8), by striking and at the end; (2)in paragraph (9), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (10)to coordinate with participating agencies on efforts to increase outreach and awards under each of the SBIR and STTR programs to small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4)..
 602.Federal agency outreach requirements for women and minority-owned businessesSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (g)—
 (A)in paragraph (11), by striking and at the end; (B)in paragraph (12), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (13)implement an outreach program to small business concerns for the purpose of enhancing its SBIR program, under which the Federal agency shall—
 (A)provide outreach to small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4); and
 (B)establish goals for outreach by the Federal agency to the small business concerns described in subparagraph (A).; and
 (2)in subsection (o)(14), by striking SBIR program; and inserting  SBIR program, under which the Federal agency shall—(A)provide outreach to small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4); and
 (B)establish goals for outreach by the Federal agency to the small business concerns described in subparagraph (A)..
 603.STTR policy directive modificationSection 9(p) of the Small Business Act (15 U.S.C. 638(p)) is amended by adding at the end the following:
				
 (4)Additional modificationsNot later than 120 days after the date of enactment of this paragraph, the Administrator shall modify the policy directive issued pursuant to this subsection to provide for enhanced outreach efforts to increase the participation of small business concerns owned and controlled by women and socially and economically disadvantaged small business concerns, as defined in section 8(a)(4), in technological innovation and in STTR programs..
 604.Interagency SBIR/STTR Policy CommitteeSection 5124 of the SBIR/STTR Reauthorization Act of 2011 (Public Law 112–81; 125 Stat. 1837) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
					
						(d)Meetings
 (1)In generalThe Interagency SBIR/STTR Policy Committee shall meet not less than twice per year to carry out the duties under subsection (c).
 (2)Outreach and technical assistance activitiesIf the Interagency SBIR/STTR Policy Committee meets to discuss outreach and technical assistance activities to increase the participation of small business concerns that are underrepresented in the SBIR and STTR programs, the Committee shall invite to the meeting—
 (A)a representative of the Minority Business Development Agency; and (B)relevant stakeholders that work to advance the interests of—
 (i)small business concerns owned and controlled by women, as defined in section 3 of the Small Business Act (15 U.S.C. 632); and
 (ii)socially and economically disadvantaged small business concerns, as defined in section 8(a)(4) of the Small Business Act (15 U.S.C. 637(a)(4))..
				605.Diversity and STEM workforce development pilot program
 (a)DefinitionsIn this section— (1)the term Administrator means the Administrator of the Small Business Administration;
 (2)the term covered STEM intern means a student at, or recent graduate from, an institution of higher education serving as an intern—
 (A)whose course of study studied is focused on the STEM fields; and (B)who is a woman or a person from an underrepresented population in the STEM fields;
 (3)the term eligible entity means a small business concern that— (A)is receiving amounts under an award under the SBIR program or the STTR program of a Federal agency on the date on which the Federal agency awards a grant to the small business concern under subsection (b); and
 (B)provides internships for covered STEM interns; (4)the terms Federal agency, SBIR, and STTR have the meanings given those terms under section 9(e) of the Small Business Act (15 U.S.C. 638(e));
 (5)the term institution of higher education has the meaning given the term under section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
 (6)the term person from an underrepresented population in the STEM fields means a person from a group that is underrepresented in the population of STEM students, as determined by the Administrator;
 (7)the term pilot program means the Diversity and STEM Workforce Development Pilot Program established under subsection (b); (8)the term recent graduate, relating to a woman or a person from an underrepresented population in the STEM fields, means that the woman or person from an underrepresented population in the STEM fields earned an associate degree, baccalaureate degree, or postbaccalaureate from an institution of higher education during the 1-year period beginning on the date of the internship;
 (9)the term small business concern has the meaning given the term under section 3 of the Small Business Act (15 U.S.C. 632); and (10)the term STEM fields means the fields of science, technology, engineering, and math.
 (b)Pilot program for internships for women and people from underrepresented populationsThe Administrator shall establish a Diversity and STEM Workforce Development Pilot Program to encourage the business community to provide workforce development opportunities for covered STEM interns, under which a Federal agency participating in the SBIR program or STTR program may make a grant to 1 or more eligible entities for the costs of internships for covered STEM interns.
				(c)Amount and use of grants
 (1)AmountA grant under subsection (b)— (A)may not be in an amount of more than $15,000 per fiscal year; and
 (B)shall be in addition to the amount of the award to the recipient under the SBIR program or the STTR program.
 (2)UseNot less than 90 percent of the amount of a grant under subsection (b) shall be used by the eligible entity to provide stipends or other similar payments to interns.
 (d)EvaluationNot later than January 31 of the first calendar year after the third fiscal year during which the Administrator carries out the pilot program, the Administrator shall submit to Congress—
 (1)data on the results of the pilot program, such as the number and demographics of the covered STEM interns participating in an internship funded under the pilot program and the amount spent on such internships; and
 (2)an assessment of whether the pilot program helped the SBIR program and STTR program achieve the congressional objective of fostering and encouraging the participation of women and persons from underrepresented populations in the STEM fields.
 (e)TerminationThe pilot program shall terminate after the end of the fourth fiscal year during which the Administrator carries out the pilot program.
 (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the pilot program.
				VIITechnical changes
 701.Uniform reference to the Department of Health and Human ServicesSection 9 of the Small Business Act (15 U.S.C. 638) is amended— (1)in subsection (cc), by striking National Institutes of Health and inserting Department of Health and Human Services; and
 (2)in subsection (dd)(1)(A), by striking Director of the National Institutes of Health and inserting Secretary of Health and Human Services. 702.Flexibility for Phase II award invitationsSection 9(e)(4)(B) of the Small Business Act (15 U.S.C. 638(e)(4)(B)) is amended in the matter preceding clause (i)—
 (1)by striking , which shall not include any invitation, pre-screening, or pre-selection process for eligibility for Phase II,; and
 (2)by inserting in which eligibility for an award shall not be based only on an invitation, pre-screening, or pre-selection process and before in which awards.May 24, 2016Reported with an amendment